 Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 1 of 12 PageID #: 726




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 EXTANG CORPORATION,                                 )
 UNDERCOVER, INC. and LAURMARK                       )
 ENTERPRISES, INC. d/b/a BAK                         )
 INDUSTRIES,                                         )
                                                     )
                         Plaintiff,                  )         C. A. No. 1:19-00923 (MN)
                                                     )
          v.                                         )
                                                     )
 TRUCK ACCESSORIES GROUP, LLC d/b/a                  )
 LEER, INC.,                                         )
                                                     )
                         Defendant.                  )
                                                     )

                         JOINT CLAIM CONSTRUCTION CHART

       Plaintiffs Extang Corporation, Undercover, Inc., and Laurmark Enterprises, Inc. d/b/a BAK

Industries (“Plaintiffs”) and Defendant Truck Accessories Group, LLC d/b/a LEER, Inc.

(“Defendant”) submit the following Joint Claim Construction Chart according to the Court’s

Scheduling Order. See D.I. 14, ¶ 11 as amended by D.I. 27.

       The chart identifies the terms and phrases at issue and the parties’ respective proposed

constructions, with citations to the intrinsic record in support. A copy of the asserted patents and

the intrinsic record relied on are being submitted herewith.

       Each party reserves the right to rely on portions of the intrinsic record cited by the other

party in the Joint Claim Construction Chart. Each party further reserves the right to rely on

additional intrinsic evidence in the event necessary to rebut evidence and arguments made by the

other party.




                                                 1
                       Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 2 of 12 PageID #: 727




                           Plaintiff’s          Plaintiff’s Intrinsic       Defendant’s Proposed             Defendant’s Intrinsic
                           Proposed                  Evidence                   Construction                      Evidence
No.    Claim Term
                          Construction

1.     The forward     Plain and ordinary      ’358 Patent            “The forward section is          ’358 Patent
       section has a   meaning,                                       constructed of a unitary or
       single-                                                        single extruded panel only,
                       If a construction is
       component                               ’358 Patent at Fig. 5; with no other components         ’358 Patent at 2: 38-39; 4: 5-7; 4:
                       required, a “forward
       construction                            4:1-15; 5:22-56; 6:1- between the front and rear        35-36; 6: 1-19; 3: 6-13; and Figs.
                       section has a single-   19.                                                     1, 3, and 6.
       between the                                                    edge, in contrast to the
                       component
       front edge                                                     ‘multi-component                 ’358 Patent File History at
                       construction is, “the
       and the rear                                                   construction’ of the rear        EULLEER0001585 and
                       front-most section of   ’358 Patent File
       edge of the                                                    sections.”                       EULLEER0001563.
                       the covering over the   History at
       front section   cargo box is an         EULLEER0001579,
       that is         integrated part, as     1584-85.
       defined by      opposed to having a
       the unitary     distinguishable
       extruded        central panel
       panel.          supported by frame
      (’358 Patent,    member(s).”
      claim 1)

2.     an internal     Plain and ordinary      ’358 Patent               “a bolt hole integrally formed ’358 Patent
       rib is          meaning.                                          within the extruded panel”
       positioned
       internally                              ’358 Patent at                                          ’358 Patent at 5:3-16; 5:22-28;
       between the                             Abstract; 2:7-8; 2:10-                                  and FIGs. 5 and 6.
       outer walls                             13; 5:3-21; 5:34-43;
       and . . .                               Fig. 6 at 70; Fig. 7 at
       comprises a                             70; 6:20-7:34; 8:12-
       coupling                                17 (claim 4); 8:47-54

                                                                           2
                        Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 3 of 12 PageID #: 728




                            Plaintiff’s        Plaintiff’s Intrinsic     Defendant’s Proposed           Defendant’s Intrinsic
                            Proposed                Evidence                 Construction                    Evidence
No.    Claim Term
                           Construction
       aperture                               (claim 11)
      (’358 Patent,
      claim 11)




3.    to support        “loosely suspended ’073 Patent                 Plain and ordinary meaning: ’073 Patent
                        without user support”                          to hold up

      (’073 Patent,                           ’073 Patent at 6:24-                                ’073 Patent at Claim 1; ’073
      claim 1                                 51; 6:63-67                                         Patent at 5: 63-67.




4.    “a clamp being    “the clamp being       ’073 Patent             “The clamp may be either   ’073 Patent
      positionable in   movable along the                              closed or open.”
      a clamping        support frame so that
      position          it can be in one place ’073 Patent at 6:22-                               ’073 Patent at FIG. 2; ’073
      operable to       when clamped, and 51; 7:8-15                                              Patent at 5:57-59; 6:22-30; 6:40-
      couple said       another when                                                              45.
      support frame     unclamped.”
      to the sidewall
      of the cargo
      box and an
      unclamping


                                                                         3
                        Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 4 of 12 PageID #: 729




                            Plaintiff’s        Plaintiff’s Intrinsic       Defendant’s Proposed              Defendant’s Intrinsic
                            Proposed                Evidence                   Construction                       Evidence
No.    Claim Term
                           Construction
      position
      disengaged
      from the
      sidewall of the
      cargo box”
       (’073 Patent,
       claims 1 and
       6)

5.     a support        A support frame is a ’073 Patent                “a front frame rail, rear frame ’073 Patent
       frame            “structural component                           rail, left side frame rail, and
                        that supports/bears up                          right side frame rail that
       (’073
                        or couples a tonneau ’073 Patent File           surround the cargo box”         ’073 Patent at FIG. 1; ’073
       Patent,
                        cover to cargo box.” History at                                                 Patent at 4:39-47.
       claims 1 and                            EULLEER0000146-
       6)                                      166, 173-208, and
                                               224-236.
                                              See also U.S. Patent
                                              No. 6,752,449.

6.     resilient        Plain and ordinary    ’264 Patent               “an elongated, narrow hinge ’264 Patent
       hinge strip      meaning.                                        made of flexible material”
      (’264 Patent      If a construction is   ’264 Patent at 1:47-                                    ’264 Patent at Claims 8, 17;
      claims 1, 11)     required, a “resilient 50; 3:35-55; 4:38-5:4;                                  Abstract; FIGs. 1, 2, 6-8, 12;
                        hinge strip” is “a     8:12-15.                                                ’264 Patent at 3:35-49; 3:56-62;
                        strip at the joint                                                             4:10-16; 4:38-41.
                        comprised of material
                        that is capable of


                                                                          4
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 5 of 12 PageID #: 730




                         Plaintiff’s        Plaintiff’s Intrinsic      Defendant’s Proposed          Defendant’s Intrinsic
                         Proposed                Evidence                  Construction                   Evidence
No.    Claim Term
                        Construction
                     recovering original                                                        ’264 Patent File History at
                     shape after                                                                3/10/2008 Response to Office
                     deformation.”                                                              Action EULLEER0000630-646




7.     resilient     Plain and ordinary    ’264 Patent              “an elongated, narrow hinge ’264 Patent
       connector     meaning.                                       made of flexible material”
      (’264 Patent   If a construction is  ’264 Patent at 3:35-                                 ’264 Patent at Claims 8, 17;
      claim 25)      required, “resilient 55; 4:38-5:4                                          Abstract; FIGs. 1, 2, 6-8, 12;
                     connector” is “a                                                           ’264 Patent at 3:35-49; 3:56-62;
                     connector comprised                                                        4:10-16; 4:38-41.
                     of material that is
                     capable of recovering
                     original shape after                                                       ’264 Patent File History at
                     deformation.”                                                              3/10/2008 Response to Office
                                                                                                Action EULLEER0000630-646.




                                                                      5
                      Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 6 of 12 PageID #: 731




                          Plaintiff’s           Plaintiff’s Intrinsic   Defendant’s Proposed             Defendant’s Intrinsic
                          Proposed                   Evidence               Construction                      Evidence
No.   Claim Term
                         Construction

8.    substantially   Plain and ordinary       ’264 Patent            “within a few millimeters of ’264 Patent
      flush with      meaning.                                        level with the top of the
      an upper                                                        truck’s sidewalls”
      surface of                               ’264 Patent at Figs. 4                              ’264 Patent at FIGs. 1, 4, 5; ’264
      the cargo       If a construction is     and 5; 6:42-46; 7:22-                               Patent at 6:42-46; 6:53-58; 7:22-
      box             required,                27; 9:16-19                                         27
      (’264 Patent    “Substantially flush                                                          ’264 Patent File History
      claim 9)        with an upper                                                                 10/28/2008 Claim Amendment
                      surface of the cargo                                                          and Remarks
                      box” means                                                                    (EULLEER0000575-591); id. at
                      “substantially even or                                                        3/10/2008 Response to Office
                      level with an upper                                                           Action (EULLEER0000630-
                      surface of the cargo                                                          646).
                      box.”

9.    “with           Not indefinite- Plain ’264 Patent             The limitation “with            ’264 Patent
      substantially   and ordinary                                  substantially each slam latch
      each slam       meaning.                                      assembly” having certain
      latch                                 ’264 Patent at Fig. 13; features is indefinite.         ’264 Patent Claims 1, 20, 25;
      assembly                              1:52-54; 5:13-20;                                       ’264 Patent at FIG. 13 and 1:52-
      including       If a construction is  6:11-12; 8:19-26.                                       54; 5:13-29; 6:11-12; 6:16-41.
      first and       required, a “slam                                                             ’264 Patent File History at
      second          latch assembly” is “a                                                         10/28/2008 Claim Amendment
      plungers        device on the bottom                                                          and Remarks
      urged           of each panel that                                                            (EULLEER0000575-591).
      outwardly       includes first and
      by first and    second plungers
      second          urged outwardly by
                      first and second

                                                                        6
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 7 of 12 PageID #: 732




                         Plaintiff’s          Plaintiff’s Intrinsic        Defendant’s Proposed                Defendant’s Intrinsic
                         Proposed                  Evidence                    Construction                         Evidence
No.   Claim Term
                        Construction
      springs”       springs used to hold
                     or lock panels down
      (’264 Patent
                     in a closed position.”
      claim 1)




10.   release        Not § 112, paragraph ’264 Patent                     This is a means plus           ’264 Patent
      mechanism      6.                                                   function limitation.
      (’264 Patent   Plain and ordinary                                   The function is releasing
      claims 1)                               ’264 Patent at                                             ’264 Patent at FIG. 13; ’264
                     meaning.                                             each panel from the first
                                              Abstract, 5:23-29;                                         Patent at 5:13-29; 6:11-12; 6:16-
                                                                          and second rails.
                     If a construction is     6:16-23; 8:27-32                                           41.
                     required, a “release                                 The corresponding              ’264 Patent File History at
                     mechanism” is “a                                     structure in the               10/28/2008 Claim Amendment
                     device to release the                                specification for releasing    and Remarks
                     panel.”                                              is:                            (EULLEER0000575-591); id. at
                                                                             a release cable that is    3/10/2008 Response to Office
                                                                              pulled to move the first   Action (EULEER0000630-646)
                                                                              and second plungers of
                                                                              the latch assembly.
                                                                                                         ’021 Patent


                                                                                                         ’021 Patent at FIGs 2, 13; ’021
                                                                                                         Patent at Claims 1, 8, 11, 12, 14,
                                                                                                         15, 18, 19, 24, 25, 31, 32,

                                                                          7
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 8 of 12 PageID #: 733




                         Plaintiff’s         Plaintiff’s Intrinsic        Defendant’s Proposed              Defendant’s Intrinsic
                         Proposed                 Evidence                    Construction                       Evidence
No.   Claim Term
                        Construction
                                                                                                       Abstract, and at 1:59-61; 5:20-
                                                                                                       36; 6:18-48.


                                                                                                       ’021 Patent File History at
                                                                                                       12/1/2011 Response to Office
                                                                                                       Action (EULLEER0001114-35);
                                                                                                       1/25/2012 Amendment after
                                                                                                       Final Rejection
                                                                                                       (EULLEER0001082-1090); id.
                                                                                                       at Notice of Allowance
                                                                                                       (EULLEER0001053-1066)

11.   latch and      Not means plus         ’264 Patent                  These are means plus          ’264 Patent
      release        function.                                           function limitations.
      assembly       Plain and ordinary                                  Functions: latching and
                                            ’264 Patent at                                             ’264 Patent at FIG. 13; ’264
      (’264 Patent   construction, if a                                  releasing each panel from
                                            Abstract, Fig. 13,                                         Patent at 5:13-29; 6:11-12; 6:16-
      claim 25)      construction is                                     the first and second rails.
                                            1:52-54; 5:13-29;                                          41.
                     required, “a latch and 6:11-12; 6:16-23;            The corresponding
                     release assembly” is 11:21-24                                                      ’264 Patent File History at
                                                                         structure in the
                     “a device on the                                                                   10/28/2008 Claim Amendment
                                                                         specification for latching
                     panels used to hold                                                                and Remarks
                                                                         is:
                     and release one or                                                                 (EULLEER0000575-591); id. at
                     more of the panels                                     a latch housing            3/10/2008 Response to Office
                     onto the rails.”                                        containing two plungers Action (EULEER0000630-646)
                                                                             and two springs located
                                                                             on the bottom surface of
                                                                             each of the first, second, ’021 Patent
                                                                             and third panels.

                                                                         8
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 9 of 12 PageID #: 734




                         Plaintiff’s         Plaintiff’s Intrinsic        Defendant’s Proposed                Defendant’s Intrinsic
                         Proposed                 Evidence                    Construction                         Evidence
No.   Claim Term
                        Construction
                                                                         The corresponding              ’021 Patent at FIGs 2, 13; ’021
                                                                         structure in the               Patent at Claims 1, 8, 11, 12, 14,
                                                                         specification for releasing    15, 18, 19, 24, 25, 31, 32,
                                                                         is:                            Abstract, and at 1:59-61; 5:20-
                                                                                                        36; 6:18-48.
                                                                            a release cable that is
                                                                             pulled to move the first
                                                                             and second plungers of     ’021 Patent File History at
                                                                             the latch assembly.        12/1/2011 Response to Office
                                                                                                        Action (EULLEER0001114-35);
                                                                                                        1/25/2012 Amendment after
                                                                                                        Final Rejection
                                                                                                        (EULLEER0001082-1090); id.
                                                                                                        at Notice of Allowance
                                                                                                        (EULLEER0001053-1066)

12.   latch          Not a means plus       ’021 Patent                  This is a means plus           ’264 Patent
      assembly       function.                                           function limitation.
      (’021 Patent   Plain and ordinary                                  The function is latching
                                            ’021 Patent at                                              ’264 Patent at FIG. 13; ’264
      claim 31)      meaning. If a                                       each panel from the first
                                            Abstract, Fig. 13;                                          Patent at 5:13-29; 6:11-12; 6:16-
                     construction is                                     and second rails.
                                            1:59-63; 5:20-36;                                           41.
                     required, a “latch     6:24-30; 6:45-48.            The corresponding
                     assembly” is “a                                                                 ’264 Patent File History at
                                                                         structure in the
                     device on the panels                                                            10/28/2008 Claim Amendment
                                                                         specification for latching
                     used to hold one or                                                             and Remarks
                                                                         is:
                     more of the panels                                                              (EULLEER0000575-591); id. at
                     onto the rails.”                                       a latch housing         3/10/2008 Response to Office
                                                                             containing two plungers Action (EULEER0000630-646)
                                                                             and two springs located

                                                                         9
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 10 of 12 PageID #: 735




                         Plaintiff’s       Plaintiff’s Intrinsic      Defendant’s Proposed             Defendant’s Intrinsic
                         Proposed               Evidence                  Construction                      Evidence
No.   Claim Term
                        Construction
                                                                      on the bottom surface of
                                                                      each of the first, second, ’021 Patent
                                                                      and third panels.

                                                                                                 ’021 Patent at FIGs 2, 13; ’021
                                                                                                 Patent at Claims 1, 8, 11, 12, 14,
                                                                                                 15, 18, 19, 24, 25, 31, 32,
                                                                                                 Abstract, and at 1:59-61; 5:20-
                                                                                                 36; 6:18-48.


                                                                                                 ’021 Patent File History at
                                                                                                 12/1/2011 Response to Office
                                                                                                 Action (EULLEER0001114-35);
                                                                                                 1/25/2012 Amendment after
                                                                                                 Final Rejection
                                                                                                 (EULLEER0001082-1090); id.
                                                                                                 at Notice of Allowance
                                                                                                 (EULLEER0001053-1066)
                                                                                                 ’021 Patent
13.   supported      Plain and ordinary   ’021 Patent              “the first and second rails,
      by the first   meaning.                                      not the top of the truck’s
      and second                                                   sidewalls, hold up the cover” ’021 Patent at FIGs 1, 4, 5; ’021
                     If a construction is  ’021 Patent at                                        Patent at Abstract; ’021 Patent at
      rails          required, “Supported Abstract; Figs. 2-5;                                   3:11-12; 3:23-24; 5:59:6:2; 6:49-
      (’021 Patent   by” means, “bear all 1:51-54; 2:64-3:31;                                    53; 7:15-18:
      claim 31)      or part of the weight
                                           5:50-6:7; 6:49-59;
                     of; hold up.”         7:29-45.                                              ’264 Patent file history at
                                                                                                 10/28/2008 Claim Amendment
                                                                                                 and Remarks

                                                                    10
                     Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 11 of 12 PageID #: 736




                         Plaintiff’s       Plaintiff’s Intrinsic    Defendant’s Proposed            Defendant’s Intrinsic
                         Proposed               Evidence                Construction                     Evidence
No.   Claim Term
                        Construction
                                                                                              (EULLEER0000575-591); id. at
                                                                                              3/10/2008 Response to Office
                                                                                              Action (EULLEER0000630-
                                                                                              646).

                                                                                              ’021 Patent File History at
                                                                                              12/1/2011 Claim Amendment
                                                                                              and Remarks
                                                                                              (EULLEER0001114-35).
14.   “spacer”       Plain and ordinary   ’021 Patent               “bar made of inflexible,     ’264 Patent
                     meaning.                                       inelastic material
      (’021 Patent
                                                                    dimensioned wide enough for
      claim 31)      If a construction is    ’021 Patent at Fig. 2, the panels to fold flat onto ’264 Patent at Claim 17; ’264
                     required, a “spacer” 110, 112, 3:51-
                                                                    each other”                  Patent at 3:35-49; 4:38-41
                     is, “an object          536:30-41.
                     dimensioned to allow                                                        ’264 Patent File History at
                     the panels to fold flat                                                     3/10/2008 Response to Office
                     onto each other,                                                            Action (EULLEER0000630-
                     without stressing the                                                       646); id. at 10/28/2008 Claim
                     hinge joints.”                                                              Amendment and Remarks
                                                                                                 (EULLEER0000575-591); id. at
                                                                                                 (EULEER0001064-1066).
                                                                                              ’021 Patent


                                                                                              ’021 Patent at FIG. 2, 9-11; ’021
                                                                                              Patent at 3:41-55.




                                                                   11
Case 1:19-cv-00923-MN Document 46 Filed 05/18/20 Page 12 of 12 PageID #: 737




Respectfully submitted this 18th day of May, 2020.

 BUCHANAN INGERSOLL & ROONEY PC                  BARNES & THORNBURG LLP


 /s/ Geoffrey G Grivner                          /s/ Regina S. E. Murphy
 Geoffrey G. Grivner (No. 4711)                  Regina S.E. Murphy (No. 5648)
 919 North Market Street, Suite 990              1000 North West Street, Suite 1500
 Wilmington, Delaware 19801-3036                 Wilmington, DE 19801
 Telephone: (302) 522-4200                       Tel: 302-300-3434
 Fax: (302) 522-4295                             Fax: 302-300-3456
 Email: geoffrey.grivner@bipc.com                Email: gigi.murphy@btlaw.com

 OF COUNSEL                                      OF COUNSEL:

 DICKINSON WRIGHT PLLC                           D. Randall Brown (pro hac vice)
 Jonathan Redway (pro hac vice)                  888 S. Harrison Street, Suite 600
 International Square                            Fort Wayne, IN 46802
 1825 Eye Street, N.W., Suite 900                Tel: (260) 425-4674
 Washington, D.C. 20006                          Fax: 260-424-8316
 Telephone: (202) 659-6946                       Email: randy.brown@btlaw.com
 Facsimile: (844) 670-60009
 E-mail: jredway@dickinsonwright.com             Attorneys for Defendant

 Steven A Caloiaro (pro hac vice)
 100 W. Liberty Street, Suite 940
 Reno, NV 89523
 Telephone: (775) 343-7506
 Facsimile: (844) 670-60009
 E-mail: scaloiaro@dickinsonwright.com

 Attorneys for Plaintiffs




                                              12
